Opinion by
Will-son, J.
§ 119. Appeal bond in county court; insufficient when. In this case, the appeal bond is conditioned that the appellants “shall prosecute their said appeal to effect, and shall pay off and satisfy the judgment which may be rendered against them on such appeal.” Held: This condition is not sufficient to make the bond valid under article 1400 of the Revised Statutes, because it does nob bind the obligors to pay all the costs which have accrued in the court below, or which may accrue in the appellate court. It is not sufficient as a supersedeas bond, because' it does not bind the obligors to pay all such damages as. the appellate court may award against the appellant. [R. S. art. 1404; W. & W. Con. Rep. § 165; Reid v. Fernandez, 52 Tex. 379.]
Appeal dismissed.